Citation Nr: 0111219	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for tinea corporis 
(formerly characterized as perivascular dermatitis, 
hereinafter a skin disorder).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that established service connection for a skin disorder.  
The veteran has perfected an appeal with respect to the 
initial 50 percent evaluation assigned for this disorder.  

This matter also came before the Board from an August 1997 
decision by the RO that denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability. 

In December 1998 and August 2000, the Board remanded this 
matter to the RO for further development.  


FINDINGS OF FACT

1.  The veteran's service-connected skin disorder is 
primarily manifested by (and has been since April 1996) scaly 
plaques and/or lesions about the neck, back, groin, buttocks, 
and chest; the objective medical evidence does not show that 
disorder markedly interferes with employment, warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards. 

2.  The evidence of record does not demonstrate that the 
veteran's service-connected skin disorder alone precludes all 
forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 50 percent for 
the veteran's service connected skin disorder have not been 
met or approximated during any point of the appeal period.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321; 4.118, 
Diagnostic Code 7806 (2000).

2.  A total compensation rating based upon individual 
unemployability is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Background

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for a skin disorder is warranted, 
and that the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability. 

In June 1996, the veteran filed a claim for service 
connection for a skin disorder.  Thereafter, in one of the 
currently appealed rating decisions, dated in September 1996, 
service connection was established for a skin disorder.  
Based on the evidence of record, which will be discussed 
below, a 50 percent evaluation was assigned for this disorder 
from April 3, 1996.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It has 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 1997, the veteran filed a claim for a total rating 
for compensation purposes based on individual 
unemployability.  In his application, he listed three 
employers with whom he was employed for short periods of time 
in 1995 and 1996.  Through contact with one such outfit 
(January 1999), it was discovered/confirmed that the veteran 
worked as a janitor from May 12, 1995, to May 26, 1995, when 
he voluntarily quit stating that the "job wasn't working."  
Through contact with another employer (also in January 1999), 
it was learned that the veteran worked as a general laborer 
from about April 30, 1996 to May 18, 1996, when he quit 
saying that he had a skin problem from Vietnam that prevented 
him from "doing a lot."  The third employer listed by the 
veteran did not respond to an RO inquiry of January 1999; the 
veteran reportedly worked there throughout the month of March 
1996.  

With respect to both of these this claims, other relevant 
evidence of record includes VA outpatient treatment records 
and examination reports, and VA social and industrial 
surveys.  

Since April 1996, the veteran has been treated by a certain 
examiner intermittently at the VA Resource Center in 
Jamestown, New York (the Jamestown VA Outpatient Clinic; 
hereinafter Jamestown).  Treatment records from this facility 
reflect that the veteran was assessed with chronic dermatitis 
and reported intense itching and occasional huge welts.  
Scattered round lesions on the chest were noted, and scaling 
at the edges of the left axilla.  In a prescription note 
dated in early June 1996, this examiner wrote that the 
veteran "has a severe chronic dermatitis and [cannot] 
function in the work force."  Records from this examiner 
reflect that his disorder, diagnosed as dermatitis and 
psoriasis or "suspect" psoriasis, was worse in late May 
1996, but better in July 1996, and variously appeared on the 
nape of the veteran's neck, down his upper arms, and about 
the groin area.  

In July 1996, a biopsy of a lesion of the left chest was 
performed at the VA Medical Center (VAMC) in Erie, 
Pennsylvania, and as a result, the veteran was diagnosed with 
chronic dermatologic lesions of the chest, back, and body.  

A VA general medical examination was accomplished in August 
1996, the report of which reflects that the veteran reported 
that his doctor in Jamestown said in a note that he was 
unable to function in the workforce due to severe chronic 
dermatitis.  The veteran also reported that his skin disorder 
worsened with hot weather and that it manifested itself by 
"snake-like" red elevations over his torso including his 
face but sparing the arms, hands, and feet.  The biopsy was 
noted.  

Physical examination revealed scattered serpentine "string-
like" erythematous lesions over the torso changing to large 
confluent erythematous patches over the lower abdomen and 
inguinal regions.  As a result of this examination, the 
veteran was diagnosed with severe perivascular dermatitis.   

An outpatient treatment record reflects that about a week 
later the veteran's dermatitis seemed to be improving with 
medication.  In September 1996 and January 1997, he was seen 
at Jamestown and the examiner noted that either his psoriasis 
was improving with medication or was in natural remission.  
In April 1997, evidence of chronic dermatitis was noted with 
no red inflamed plagues that were originally present, and in 
May 1997 the veteran reported that itching persisted.  

Records from the VAMC Buffalo reflect that the veteran was 
seen there for follow-up treatment by the examiner from 
Jamestown in February and May 1998.  In February 1998, 
dermatological examination revealed no serpingious lesions 
visible and nothing palpable.  Scattered excoriations were 
noted over the veteran's upper chest, abdomen and upper back.  
The examiner noted that this was the "quietest" she has 
seen his skin on examination.  The veteran complained that 
itching has not responded to treatment.  In May 1998, 
dermatological examination revealed more chronic dermatitis 
activity.  The skin was silver, and raised, over the 
veteran's arms, however, the chest and trunk were not as 
involved as they had been in the past.  There was evidence of 
excoriation but with no evidence of secondary infection.  
There was no lymphadenopathy in the axilla or the groin.  The 
veteran was assessed with chronic dermatitis and it was noted 
that he has responded to medication.  

The veteran was seen in Jamestown in August 1998 and January 
1999.  In August 1998 it was noted that his dermatitis 
appeared to be better, which the examiner attributed to 
medication or the veteran coming to terms with his anger and 
anxiety.  In January 1999, there was no evidence of a rash on 
dermatological examination, but there were slight excoriated 
areas on the veteran's back and chest (the raised and scaly 
serpiginous rash was gone).  

A VA dermatological examination was accomplished in June 
1999, the report of which reflects the veteran's almost 30 
year history of a continuous itchy rash affecting several 
areas of his body, and which has been variously diagnosed as 
psoriasis and eczema.  The veteran's treatment for psoriasis 
at Jamestown was noted, and he related that itching was 
constant and the rash worse in the summer.  Physical 
examination revealed striking circinate plaques on the neck, 
right antecubital fossa, upper right and left back, lower 
back, gluteal cleft, and groin.  The plaques were slightly 
scaly and had advancing margin of scale.  Scrapings from 
several of the areas were all positive for tinea, and there 
were no stigmata of psoriasis or eczema noted. 

As a result of this examination, the veteran was diagnosed 
with extensive tinea corporis.  The examiner opined that with 
appropriate treatment, the condition would clear, and that 
the veteran had not received adequate therapy in recent 
years.  The examiner did not anticipate ongoing, long-lasting 
disability related to this treatable skin condition, but 
noted that occasional relapses could be expected.  

A social and industrial survey was also accomplished in June 
1999, the report of which notes that the veteran gave a 
history of having a variety of jobs since service, the 
longest one held for three years.  He related that he has 
essentially been unemployed since 1990 with brief periods of 
employment in March, May, and June 1996 as a janitor, at a 
"mini-mart," and with a temporary service.  The veteran 
reported that, in his opinion, he could not work because his 
skin condition "acts up" when he is exposed to the sun or 
when he sweats.  

The examiner noted that it was significant that the veteran 
is quite dependent on marijuana and reported difficulty 
concentrating secondary to the use of this substance three to 
four times per week.  The veteran also reported having a back 
problem for which he takes medication.  

The examiner's impression was that the veteran was quite 
impaired in his social and industrial adaptability and that 
this was partially related to his dermatologic condition.  
However, the examiner added that such impairment was more so 
related to his chronic marijuana use and also the fact that 
he has a chronic pain problem related to his back problem.  

As a result of this evaluation, the veteran was diagnosed 
with alcohol dependence in full remission, active cannabis 
dependence, post traumatic stress disorder (PTSD) from 
childhood and combat, eczema, chronic pain related to a back 
disorder, with stressors including unemployment and living 
alone.  A Global Assessment of Functioning Scale (GAF Scale) 
of 48 was noted.  

Another survey was accomplished in August 2000, the report of 
which (dated September 2000) indicates that the veteran 
reported having a variety of jobs after separating from 
service, but that he was more interested in drinking to 
medicate physical and emotional problems.  He noted a long 
standing back injury as well as his skin disorder as causing 
him to abuse alcohol, along with marriage difficulty.  He 
noted that he has not worked since 1996 secondary to his back 
and skin disabilities.  The examiner explained noted related 
that while the veteran has never received treatment for PTSD, 
he reported symptoms of the disorder, to include nightmares, 
flashbacks, and isolation, among other things.  

The examiner's diagnostic impression was that the veteran has 
both physical and emotional difficulties, and that his 
inability to work appeared to be related to both his back 
injury and skin disorder, along with the PTSD symptoms and 
alcoholism.  It was the examiner's opinion that there are 
other circumstances - namely, PTSD, alcoholism, and the back 
disability - that contributed to the veteran's inability to 
work, and not solely the skin disorder (i.e. that a 
combination of all of these problems caused the industrial 
impairment).  

Finally, in late September 2000, another VA dermatological 
examination was accomplished, the report of which reflects 
that examination of the skin revealed widespread lesions 
about the neck, back of the ears, and chest areas, where 
patches of erythematous lesions with whitish borders were 
seen around the neck area.  Similar widespread patches of the 
lesions were seen in the groin, pubic area, and medial aspect 
of the buttocks.  Clinically, this was noted to be tinea 
corporis, widespread. 

An addendum to this examination report indicates that the 
veteran's claims file and medical history, and this September 
2000 examination report, were reviewed by the examiner who 
conducted the June 1999 dermatologic examination.  This 
examiner specifically referenced the findings made by the 
other September 2000 examiner as well as past treatment 
received by the veteran, and noted that the veteran's skin 
disorder should be manageable and essentially cured with a 
course of oral and topical antifungals.  In terms of the 
veteran's employability, the examiner noted that his major 
difficulties were related to PTSD and alcohol use, and that 
his dermatologic condition was amenable to treatment and 
would not pose future employment problems.  


a.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a skin 
disorder.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).  

As noted above the veteran's service connected skin disorder 
has been rated as 50 percent disabling since April 3, 1996.  
This disability is rated under 38 C.F.R. § 4.118. Diagnostic 
Code 7806 (2000) (eczema) by analogy.  See 38 C.F.R. § 4.20 
(2000).  A 50 percent evaluation under this code is warranted 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant, and is the highest available under 
this code.  In fact, a 50 percent evaluation is the highest 
available under all Diagnostic Codes pertaining to skin 
disorders, except Diagnostic Code 7811, which rates active 
forms of tuberculosis luposa (lupus vulgaris) as 100 percent 
disabling.  

Taking into account the medical evidence set out above, the 
Board finds that an evaluation higher than 50 percent is not 
warranted for the veteran's service connected skin disorder.  
In this regard, it is again pointed out that the veteran's 
service connected skin disorder - primarily manifested by 
scaly plaques and/or lesions about the neck, back, groin, 
buttocks, and chest - is currently rated at the highest 
schedular award available for such disorders, other than 
active lupus vulgaris, which has not been diagnosed.  

Further, there is no showing, as will also be discussed below 
in conjunction with the total rating claim, that the 
veteran's skin disorder reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that this disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards. 

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand this claim to the 
RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has reviewed the entire record and finds 
that the 50 percent evaluation under Diagnostic Code 7806 
reflects the most disabling the skin disorder has been since 
the effective date of service connection for this disorder, 
which is the beginning of the appeal period.  Thus, the Board 
has concluded that a staged rating is not warranted. 
Fenderson, supra.


b. Entitlement to a total rating for compensation purposes 
based on individual unemployability.

The veteran and his representative have also contended that 
the veteran is entitled to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2000).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2000).

As discussed in detail above, service connection has been 
established for a skin disorder and this disability is 
currently evaluated as 50 percent disabling.  This is the 
veteran's only service-connected disability, and as such, it 
is clear that he does not meet the schedular requirements 
necessary for the assignment of a total rating under 
38 C.F.R. § 4.16(a) (2000).

Thus, the issue is whether the veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  
38 C.F.R. § 4.16(b) (2000); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself (in this case, 50 percent) 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The objective evidence discussed above reflects that the 
veteran was last employed for just under three weeks from 
late April until mid May 1996 as a general laborer when he 
quit, telling his employer that his skin problem prevented 
him for "doing a lot."  Further, of record is a June 1996 
prescription note from the examiner from Jamestown (who had 
intermittently treated the veteran) which indicates that the 
veteran had severe dermatitis and could not function in the 
work force.  However, this examiner did not explain this note 
further (i.e. whether this was a temporary exacerbation 
preventing work for a set period of time - like a "sick 
note" - or a permanent industrial impairment) or provide 
medical support or explanation for this statement; nor did 
she mention the effects the veteran's skin disorder had on 
his employability during subsequent treatment.  

On the other hand, the veteran was afforded two comprehensive 
dermatological examinations and two social and industrial 
surveys were accomplished; at the time of all such 
evaluations, the veteran's claims folder was available and 
reviewed.  Despite the veteran's contentions to the effect 
that, generally, his skin disorder, particularly 
exacerbations of the disorder, prevent him from working, the 
overwhelming opinion (shared by more than one dermatologist 
and made after two surveys by different interviewers) is that 
while certainly problematic to the veteran industrially, the 
skin disorder is amenable to treatment and that other 
disabilities - PTSD and a back disability, and substance 
abuse - were having more of a negative effect on his 
employment prospects.  The Board assigns greater probative 
weight to these findings, as they were made upon a full 
review of the record and were accompanied by thorough 
explanations (as opposed to the prescription note).  

In sum, the Board realizes that there is no question that the 
veteran's service-connected skin disorder alone is 
symptomatic and productive of some industrial impairment.  
However, the evidence noted above indicates that the 
veteran's difficulty in industrial functioning is not solely 
related to his service-connected skin disorder, but also due 
to his psychiatric and physical disabilities.  The Board 
again points out that service connection has not been 
established for disabilities other than the service connected 
skin disorder.  As such, the effect that these disabilities 
(and any other disabilities) have on the veteran's 
employability are not for consideration in this case.  
38 C.F.R. § 4.16 (2000).

While the service-connected connected skin disorder presents 
some industrial impairment, as reflected by the 50 percent 
compensation rating, there are no circumstances to place the 
veteran's case in a different position than similarly rated 
veterans.  Van Hoose.  Accordingly, a total compensation 
rating based on individual unemployability is not warranted.


As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not addressed this new legislation with regard to 
the veteran's claims for an increased initial evaluation for 
a skin disorder or a total rating for compensation purposes 
based on individual unemployability.  However, by virtue of 
the multiple Statements of the Case/Supplemental Statements 
of the Case (in addition to letters sent to the veteran by 
the RO), the veteran has been given ample notice of the 
evidence necessary to support the claim.  

Further, as noted above, this matter was remanded by the 
Board in December 1998 and August 2000 for the primary 
purpose of gathering information (in the for m of 
examinations and surveys) relevant to the veteran's claims.  
The veteran has been afforded two medical examinations, and 
two social and industrial surveys were accomplished, as a 
result of these remands.  As such, the Board finds the duty 
to assist the veteran in the development of the claim under 
the VCAA has been met.  


ORDER

An increased initial evaluation for the service-connected 
connected skin disorder is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.   



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

